— Order of the Supreme Court, New York County (Ascione, J.), entered October 19, 1982, which, inter alia, granted defendant leave to enter a money judgment for support arrears in the sum of $12,628 plus interest and granted her a payroll deduction order of $100 per week towards current maintenance, and the order of the Supreme Court, New York County (Ascione, J.), also entered on October 19, 1982, which, inter alia, granted defendant’s motion to restrain plaintiff from withdrawing, transferring or removing funds now on deposit at the Marine Midland Bank, are both affirmed, without costs. The dissent of Justice Presiding Kupferman fairly states most of the salient background facts. However, it must be emphasized that when Justice Stecher granted the maintenance payments to defendant wife, which the dissent labels an “abuse of discretion”, plaintiff husband had assets of $39,000 to defendant’s $2,500, and he acknowledged he was renting a car for $325 a month. In addition, the defendant alleged that plaintiff’s mistreatment compelled her to obtain psychiatric care. Section 244 of the Domestic Relations Law provides that where a spouse defaults in paying a sum required by an order, “the court shall make an-order directing the entry of judgment for the amount of such arrears * * * unless the defaulting party shows good cause for failure to make application for relief from the judgment or order directing such payment prior to the accrual of such arrears” (emphasis added). Section 49-b (subd 1, par [a]) of the Personal Property Law provides in pertinent part: “Proof that the respondent is three payments delinquent [in support payments] establishes a prima facie case against the respondent, which can be overcome only by proof of respondent’s inability to make the payments. Unless such presumption is overcome, the court shall order * * * [the wage deduction]”. Although plaintiff timely served a notice of appeal from the March 15, 1982 award of temporary maintenance, more than nine months have since elapsed and plaintiff has *726neglected to perfect said appeal. Plaintiff did not make any application for relief from the pendente lite order directing him to pay maintenance prior to the accrual of the arrears, except by motion for reargument (which Justice Stecher granted and in an order dated June 17, 1982 adhered to his original decision). For the first time, and in response to defendant’s enforcement motions, plaintiff by cross motion requested an order deleting any retroactive support payments and a hearing on his alleged financial inability. We reiterate that plaintiff has not perfected any appeal from the order of Justice Stecher granting temporary maintenance. In addition plaintiff, instead of complying with the prior orders of the court, has not paid anything to defendant. In the only orders appealed from herein, plaintiff, other than showing he is now earning a net salary of $338 per week as opposed to $125 per week in unemployment benefits when the pendente lite order was granted and that he now has $38,000 in assets, did not allege or demonstrate a substantial change of circumstances as would warrant downward modification, nor did he allege or set forth a substantial issue of material fact which would require a hearing. Special Term correctly denied plaintiff’s cross motion for a trial preference herein as premature, since the discovery process had not been concluded at the time of the application. The court, in both its memorandum decision and its order granting defendant leave to enter a money judgment, directed both parties to proceed “expeditiously” with discovery. We note that the proper remedy of a party who thinks temporary support payments are excessive or insufficient is to press for an early trial. Finally, Special Term did not abuse its discretion in restraining plaintiff’s bank accounts. Defendant’s motion regarding the Marine Midland bank account was based upon specific allegations that plaintiff was seeking to close such accounts in order to hide funds which might be subject to enforcement to collect any money judgment for arrears. Plaintiff in the only opposition submitted, an affidavit of his attorney, did not deny defendant’s allegations. Concur — Sandler, Ross and Asch, JJ. Kupferman, J. P., and Carro, J., dissent in separate memoranda as follows: